Welcome
Before I give you the floor, Commissioner, let me first extend a welcome on behalf of this House to the members of a delegation from the People's Consultative Assembly of the Republic of Indonesia, who have just taken their seats in the official gallery above.
I would like to extend a very warm and special welcome to all of the delegation headed by His Excellency, Dr Lukman Hakim Saifuddin, the Vice-Chair of the People's Consultative Assembly.
Indonesia is a key EU partner in South-East Asia. Indeed, it is the leading country in the Association of South-East Asian Nations (ASEAN), with whom the European Union signed a Partnership and Cooperation Agreement in November 2009, and currently holds the chair of ASEAN.
Our two parliaments have an excellent relationship. A delegation from Parliament visited Indonesia just a few months ago. It is therefore a great pleasure to be able to welcome our friends and counterparts from the Indonesian Parliament today. We hope that your visit will be fruitful and beneficial.
(Applause)